The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 7/23/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the struck-through reference referred to therein has not been considered.
The information disclosure statement filed 11/18/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the struck-through reference referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 5, 7, 9, 14, 6, 8, 15, 3, 4, 4, 10, 11, 12, 13 and 17, respectively, of U.S. Patent No. 10728648. Although the claims at issue are not identical, they are not patentably distinct from each other because when claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761.

Instant App
Pat ‘648
1. An earpiece, comprising: an intra-auricular support including an intra-auricular support external surface positionable in an auricle of an ear, 
1. An earpiece, comprising: an intra-auricular support having an intra-auricular support external surface configured to engage an auricle of an ear 
and an intra-auricular support base configured to secure to an earphone housing of an earphone, said intra-auricular support secured by said intra-auricular support base to said earphone housing positionable in said auricle of said ear upon insertion of said earphone into said ear.
and an intra-auricular support base configured to secure to an earphone housing of an earphone, said intra-auricular support secured by said intra-auricular support base to said earphone housing positionable in said auricle of said ear upon insertion of said earphone into said ear; 
wherein said earphone housing comprises an output opening and a circumference surrounding the output opening;
wherein said earphone housing comprises an output opening and a circumference surrounding the output opening;
wherein said intra-auricular support base secures to said earphone housing along less than an entirety of said circumference;
wherein said intra-auricular support base secures to said earphone housing along less than an entirety of said circumference;

wherein said intra-auricular support comprises a moldable support material defining a first fixed configuration of said intra-auricular support positionable in said auricle of said ear, said moldable support material heatable to achieve a moldable condition which allows reconfiguration of said moldable support material by engagement with said auricle of said ear, said moldable support material coolable while engaged with said auricle of said ear to dispose said moldable support material in a second fixed configuration of said intra-auricular support disposable in said auricle of said ear.


             Regarding the above double patenting rejections, one of ordinary skill in the art would find similar mappings between claim 2-18 of the instant application and claims 2, 1, 5, 7, 9, 14, 6, 8, 15, 3, 4, 4, 10, 11, 12, 13 and 17, respectively, of patent '648; however, the mappings have been omitted for the sake of brevity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

               Referring to claims 4, 8, 10, and 12, claim 4 recites the limitations “a first fixed configuration” and “a second configuration”. It is unclear if these are the same configurations as in claim 3. Examiner interprets as the first fixed configuration and the second configuration. Claims 8, 10, and 12 depend from claim 4, therefore, they are rejected for the same reasons. 
               Referring to claims 7-9, claims 7-9 recite the limitation “an earphone”. It is unclear if this is the same earphone as in claim 1. Examiner interprets as the earphone. 
               Referring to claims 12-13, claims 12-13 recite the limitation “said fixed configuration”. There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as a fixed configuration in each claim.
               Referring to claim 13, claim 13 recites the limitation “moldable support material”. It is unclear if this is the same material as in claim 5. Examiner interprets as the moldable support material. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun US Publication No. 20180310089.

             Referring to claim 1, Yun teaches an earpiece (Fig. 5), comprising: an intra-auricular support including an intra-auricular support external surface positionable in an auricle of an ear (Figs. 4A,6A: earphone cover 10 external surface positioned in auricle of ear of user), and an intra-auricular support base configured to secure to an earphone housing of an earphone, said intra-auricular support secured by said intra-auricular support base to said earphone housing positionable in said auricle of said ear upon insertion of said earphone into said ear (Figs. 5,6A: inner surface of cover 10 serves as a base to hold earphone) wherein said earphone housing comprises an output opening and a circumference surrounding the output opening (Fig. 5 earphone has speaker outlet 130 and a circumference that surrounds it), wherein said intra-auricular support base secures to said earphone housing along less than an entirety of said circumference (Figs 4A,B, 5: openings 21, 25 are places where the cover does not secure to the earphone along a circumference surrounding 130). 
             Referring to claim 2, Yun teaches said intra-auricular support comprises a pliant solid, said intra-auricular support external surface reconfigurable by engagement with said auricle of said ear (para 0009).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, as applied to claim 1 above, and further in view of Atamaniuk et al. US Publication No. 20100027824.

             Referring to claim 18, Yun does not teach a socket in the earphone per se, but Atamaniuk et al. teaches said earphone housing further comprises a socket which mateably engages said intra-auricular support base to removably secure said intra-auricular support to said earphone housing (Fig. 11: socket below outwardly extending lip 512 engages assembly 504; para 0050). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to put a socket, as taught by Atamaniuk et al., in the earphone of Yun because it helps to secure the base and the earphone together.

Allowable Subject Matter
Claims 3-17 would be allowable if rewritten to overcome the double patenting rejections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Allowable subject matter may be revisited due to future amendments.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3-4, 7-8, 10, and 12, Yun teaches most of the limitations of claim 3, however, it does not, alone or in combination with other prior art of record, teach said intra-auricular support comprises a moldable support material defining a first fixed configuration of said intra-auricular support positionable in said auricle of said ear. said moldable support material heatable to achieve a moldable condition which allows reconfiguration of said moldable support material by engagement with said auricle of said ear, said moldable support material coolable while engaged with said auricle of said ear to dispose said moldable support material in a second fixed configuration of said intra-auricular support disposable in said auricle of said ear in combination with other recited elements in the claim. 
Claims 4, 7-8, 10, and 12, which depend on claim 3, are narrower in scope than claim 3, and therefore, Yun alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.
Regarding claims 5, 9, 11, and 13, Yun teaches most of the limitations of claim 5, however, it does not, alone or in combination with other prior art of record, teach said intra-auricular support comprises: a pliant outer layer defining said intra-auricular external surface and a hollow interior space; and a moldable support material disposed in said hollow interior space of said pliant outer layer which maintains said intra-auricular support external surface of said intra-auricular support in a first fixed configuration, said intra-auricular support heatable to achieve a moldable condition of said moldable support material disposed in said hollow interior space which allows reconfiguration of said intra-auricular support external surface by engagement with said auricle of said ear, said moldable support material coolable while said intra-auricular external surface engages said auricle of said ear to dispose said intra-auricular support external surface in a second fixed configuration in combination with other recited elements in the claim. 
Claims 9, 11, and 13, which depend on claim 5 are narrower in scope than claim 5, and therefore, Yun alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.
Regarding claims 6 and 14-17, Yun teaches most of the limitations of claim 6, however, it does not, alone or in combination with other prior art of record, teach a base member having a base member first surface connected in fixed spatial relation fixedly engaged to said intra-auricular support, said base member having a base member second surface having a base fixed configuration securable to said earphone housing of said earphone in combination with other recited elements in the claim. 
Claims 14-17, which depend on claim 6 are narrower in scope than claim 6, and therefore, Yun alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652